Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 20-27, in the reply filed on 20 October 2022 is acknowledged.

Claim Objections
Claims 1-12 and 20-27 are objected to because of the following informalities:  
In independent claim 1, lines 5-6, “wherein the source of the polyvalent cation is coated or encapsulated by a degradable material” should be in line 4 instead (i.e., “a source of a polyvalent cation, wherein the source of the polyvalent cation is coated or encapsulated by a degradable material, and”), for ease of reading.  Claims 2-12 and 20-27 are objected to by dependency.
Claim 5 should recite “carboxymethyl hydroxyethyl guar” (correcting the typo).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“allowing the acid precursor to at least partially degrade and release one or more acids; allowing the one or more acids to at least partially degrade or dissolve the source of the polyvalent cation to release one or more polyvalent cations; and allowing the one or more polyvalent cations to crosslink at least a portion of the polyvalent cation reactive polymer,” “wherein the source of the polyvalent cation is calcium carbonate, calcium sulfate-hydrate, magnesium carbonate, calcium oxide, magnesium oxide, calcium hydroxide, magnesium hydroxide, barium sulfate, and any combination thereof,”
does not reasonably provide enablement for:
“allowing the acid precursor to at least partially degrade and release one or more acids; allowing the one or more acids to at least partially degrade or dissolve the source of the polyvalent cation to release one or more polyvalent cations; and allowing the one or more polyvalent cations to crosslink at least a portion of the polyvalent cation reactive polymer,” wherein the source of the polyvalent cation is any/every possible source.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 11 recites:
“allowing the acid precursor to at least partially degrade and release one or more acids; 
allowing the one or more acids to at least partially degrade or dissolve the source of the polyvalent cation to release one or more polyvalent cations; and 
allowing the one or more polyvalent cations to crosslink at least a portion of the polyvalent cation reactive polymer.” 
Upon consultation with the Specification, the Office observes that the only working example of this acid-dissolved polyvalent cation source protocol is directed to calcium carbonate (BARACARB®) (Specification, p.20-21).  Although Applicant discloses a broad range of other polyvalent cation sources (e.g., p.5, line 18-p.6, line 23), these disclosures appear to be also directed to the non-acid embodiments, such as where the polyvalent cation is delayed in a degradable encapsulation (e.g., p.7, line 27-p.8, line 2), or where the polyvalent cation such as calcium chloride crosslinks the polymer without any acid (e.g., p.20, lines 12-14).  Accordingly, these disclosures do not appear to actually provide a description for use with the acid-dissolved embodiment.  For example, it is unclear from the disclosure which polyvalent cation sources do and do not operate for the acid-dissolved embodiment, except calcium carbonate and chemically-similar compounds.
While there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all possible sources of polyvalent cation which crosslink a polymer after being degraded or dissolved by acid) but the disclosure only describes a narrow Species (specifically, calcium carbonate and chemically-similar compounds) with no evidence that the Genus is contemplated.  For example, it is unclear if or how barium sulfate (barite) would operate in this mechanism, because barite is typically resistant to acid.  Accordingly, this claim lacks an adequate Written Description as written.
Second, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (E) level of predictability; (F) direction provided; (G) working examples; and (H) quantity of experimentation needed.  That is, six Wands factors do not support Enablement, four of which relates directly to the current claim scope (A/F/G/H).   Therefore, there also exists a Scope of Enablement deficiency for the current claim.
Claim 12 is rejected by dependency on claim 11, also failing to limit the claim to the disclosed Written Description and Enablement.
Claims 11 and 12 face only Double Patenting rejections as below.  Accordingly, Applicant may either simply cancel these claims, or file a Terminal Disclaimer and Amend claim 11 to include the embodiments which were disclosed for the acid embodiment, e.g.:
“11. (Currently Amended) The method of claim 9, further comprising: 
allowing the acid precursor to at least partially degrade and release one or more acids; 
allowing the one or more acids to at least partially degrade or dissolve the source of the polyvalent cation to release one or more polyvalent cations, wherein the source of the polyvalent cation is a calcium carbonate, calcium sulfate-hydrate, magnesium carbonate, calcium oxide, magnesium oxide, calcium hydroxide, magnesium hydroxide, barium sulfate, and any combination thereof; and 
allowing the one or more polyvalent cations to crosslink at least a portion of the polyvalent cation reactive polymer.” 
Applicant may also include other polyvalent cation sources using “further comprising” language in a dependent claim (e.g., “wherein the treatment fluid further comprises a second source of a second polyvalent cation” or the like).  As always, Applicant may contact the Examiner for further discussion.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 21 recites “wherein an exposure to wellbore conditions causes at least a portion of the degradable material to degrade, wherein the wellbore conditions comprise at least a bottomhole temperature greater than 90 °F.”
The only description of 90 °F in the Specification is “In certain embodiments, the materials that make up the treatment fluids function at temperatures above 90 °F and above 260 °F” (p.14, lines 27-28).  The Office recognizes that, elsewhere, the disclosure states “The degradable material may degrade, at least in part, in response to thermal energy, such as the bottom hole temperature or an exothermic reaction” (p.10, lines 24-25).  However, these statements, even taken together, are not explicitly, implicitly, or inherently the same as “wherein the wellbore conditions comprise at least a bottomhole temperature greater than 90 °F.”  Accordingly, claim 21 lacks an adequate Written Description.
For examination purposes, claim 21 will be treated as though simply reciting “wherein an exposure to wellbore conditions causes at least a portion of the degradable material to degrade” (deleting the unsupported limitation).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fu (2013/0327527) (cited by Applicant).
Regarding independent claim 1, Fu discloses A method (abstract “treating a geologic formation” and [0001] “thereby controlling lost circulation”) comprising: 
forming a treatment fluid ([0053] “In treatment for lost circulation, fibers, optional particulates and a triggering agent are preferably mixed together in a polymer fluid”) comprising 
a base fluid ([0038] “An aqueous base fluid may be made with fresh water, seawater, brine, etc.”), 
a source of a polyvalent cation, wherein the source of the polyvalent cation is coated or encapsulated by a degradable material ([0050] “the chemical trigger(s) may be encapsulated for delayed release into the base fluid” such as “Encapsulated calcium hydroxide”), and
a polyvalent cation reactive polymer ([0038] “Base fluids useful in embodiments include polymer fluids, cross-linked polymer fluids” such as [0039] “hydroxypropyl guars (HPG), carboxymethyl guars (CMG), and carboxymethyl hydroxypropyl guars (CMHPG)”); 
introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0052] “Delivery of the mixture downhole can be performed by injecting the fluid or fluids into the well”); and 
allowing the treatment fluid to at least partially set ([0009] “aggregation results in enhancement of bridging efficiency of fiber laden fluids and allows plugging of openings”).
The Office observes that, as currently claimed, the claims do not actually require any specific interaction between the source of polyvalent cation and the polyvalent cation reactive polymer.  Without specifics to an interaction, the claims are merely understood according to the claimed features.  Accordingly, Applicant may consider adding language to specify how these interact.  While claim 11 describes aspects to one embodiment of the interaction, based on the Double Patenting rejections, Applicant may desire to diverge the current Invention from the other patented Inventions with distinguishing Amendments, instead of converging the two with Terminal Disclaimers. 
As above, the Office observes that, in the Specification, Applicant states “In some embodiments, the source of the polyvalent cation may be a salt of the polyvalent cation.  Examples of polyvalent cation salts suitable for certain embodiments of the present disclosure include, but are not limited to calcium carbonate, calcium sulfate-hydrate, magnesium carbonate, calcium oxide, magnesium oxide, calcium hydroxide, magnesium hydroxide, barium sulfate, and any combination thereof” (p.6, lines 6-8).  Accordingly, by providing calcium hydroxide, Fu discloses “a source of a polyvalent cation,” as claimed.
As above, the Office observes that, in the Specification, Applicant states “Examples of polyvalent cation reactive polymers suitable for some embodiments of the present disclosure include, but are not limited to carrageenan, pectin, algin, alginate, carboxymethylcellulose, carboxymethyl hydroxypropyl guar, carboxymethyl hydroxyethyl guar, xanthan, diutan, carboxymethylhydroxylcellulose, carboxymethyl starch, partially hydrolyzed polyacrylamide, polyacrylic acid, polyacrylate, any derivative of the foregoing, and any combination thereof” (p.4, lines 27-32).  Accordingly, by providing carboxymethyl hydroxypropyl guars, Fu discloses “a polyvalent cation reactive polymer,” as claimed.
Regarding claim 2, Fu discloses wherein the at least partially set treatment fluid at least partially plugs a loss zone in the subterranean formation (e.g., [0009] “Embodiments describe lost circulation materials that comprise a fiber and optionally solids suspended in a viscous fluid and a viscosity reducing agent. […] Such aggregation results in enhancement of bridging efficiency of fiber laden fluids and allows plugging of openings”).
Regarding claim 3, Fu discloses wherein the source of the polyvalent cation comprises particles sized within a range of from about 1 to about 2,000 microns in diameter ([0042] “For the particles, the size is about 5-1000 µm, preferably about 10-300 µm, and most preferably about 15-150 µm … Particles can be made of, but are not limited to, polylactic acid or any polyesters, calcium carbonates, quartz, mica, ceramics, or any particulate materials currently used in for example drilling, completion or stimulation”; thus this sizing presumably refers to all particles in the fluid, including the encapsulated chemical triggers like the encapsulated calcium hydroxide) or fibers with a diameter of from about 1 micron to about 20 microns and a length of from about 1 micron to about 25,000 microns.
Regarding claim 5, Fu discloses wherein the polyvalent cation reactive polymer is selected from the group consisting of: carrageenan, pectin, algin, alginate, carboxymethylcellulose, carboxymethyl hydroxypropyl guar, carboxymethyl hydroxyethyl guar, xanthan, diutan, carboxymethylhydroxylcellulose, carboxymethyl starch, partially hydrolyzed polyacrylamide, polyacrylic acid, polyacrylate any derivative of the foregoing, and any combination thereof ([0038] “Base fluids useful in embodiments include polymer fluids, cross-linked polymer fluids” such as [0039] “hydroxyalkyl guars, carboxyalkyl guars, and carboxyalkyl hydroxyalkyl guars” and “hydroxypropyl guars (HPG), carboxymethyl guars (CMG), and carboxymethyl hydroxypropyl guars (CMHPG)”)
Regarding claim 6, Fu discloses wherein the only solids in the treatment fluid have diameters of at most 1000 µm ([0042], particles 5-1000 µm; and [0040], fibers 1-1000 µm).  Accordingly, Fu anticipates wherein the treatment fluid does not include a significant amount of particles sized greater than 1,000 microns in diameter.
Regarding claim 7, Fu discloses including particles of calcium hydroxide ([0050]) wherein “The preferred solid-particle concentration range is between about 6 g/L and 72 g/L, more preferably between about 12 g/L and 36 g/L, and most preferably between about 15 g/L and 20 g/L” ([0044]).  6-72 g/L corresponds with 0.06-7.2 wt% in water.  Accordingly, Fu anticipates wherein the source of the polyvalent cation is present in the treatment fluid in an amount within a range of from about 0.01% to about 20% by weight of the treatment fluid.
Regarding claim 10, Fu discloses wherein the treatment fluid is introduced into the wellbore using one or more pumps (e.g., [0052] “(5) pumping downhole”).
Regarding claim 23, Fu discloses wherein the treatment fluid further comprises at least one treatment fluid additive selected from the group consisting of a lost circulation material (e.g., the fibers), a polymeric loss control additive (e.g., the fibers), a bridging agent (e.g., the fibers or particles), and combinations thereof.
Regarding claim 24, Fu discloses wherein the treatment fluid further comprises a polymeric loss control additive, wherein the polymeric loss control additive comprises synthetic fibers, natural fibers, or both ([0040] “Fibers useful include, for example, polylactic acid (PLA) fibers, basalt fibers, wollastonite fibers, soy bean fibers, polyglycolic acid (PGA) fibers, polyvinyl alcohol (PVA) fibers, fibers comprising copolymers of PLA and/or PGA, polyethylene terephthalate (PET) fibers, polyester fibers, polyamide fibers, polylactone fibers, and combinations thereof. Non-degradable fibers, for example glass fibers, may also be used”; the polymeric fibers are synthetic while soy bean fibers are natural).
Regarding claim 26, Fu discloses allowing the at least partially set treatment fluid to at least partially degrade and/or dissolve (e.g., [0044] “For optimal cleanup after the treatment, degradable particles comprising (but not limited to) polylactic acid, polyglycolic acid and polyester are preferred”; these would degrade for the cleanup after the treatment is finished).

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Dajani (2009/0149353).
Regarding claim 25, Dajani discloses A method (abstract “Loss of wellbore fluids (such as drilling fluids, completion fluids and workover fluids) into the flow passages of a subterranean formation during well drilling, cementing, completion and workover operations may be reduced or eliminated by introducing into the wellbore in communication with the formation a suspension of a polysaccharide in a aqueous fluid”) comprising: 
forming a treatment fluid ([0019] “The well treatment composition is composed of a hydratable polysaccharide and an aqueous fluid”) comprising 
a base fluid ([0005] “The aqueous fluid contains water or brine”), 
a source of a polyvalent cation ([0023] “In those instances where the polysaccharide contains crosslinkable moieties, the well treatment composition may further contain a crosslinking agent” and [0024] “Trivalent or higher polyvalent metal ion containing crosslinking agents are preferred”), wherein the source of the polyvalent cation is coated or encapsulated by a degradable material ([0024] “The crosslinking agent may optionally be encapsulated” e.g. [0030] “Such encapsulated products include those coated with a resin or wax”), and 
a polyvalent cation reactive polymer ([0019] “The hydratable polysaccharide is preferably a cellulose derivative, guar or guar derivative, xanthan or carrageenan” and [0020] “Suitable cellulosic derivatives include hydroxyalkyl celluloses, such as hydroxyethyl cellulose, methylhydroxyethyl cellulose, ethylhydroxyethyl cellulose and methylhydroxypropyl cellulose, as well as alkylcarboxyhydroxy celluloses, such as carboxymethylhydroxyethyl cellulose. Suitable as guar or guar derivatives are guar gum, hydroxypropylguar, carboxymethylguar, carboxymethylhydroxypropylguar. The xanthan may be an unmodified xanthan gum, non-acetylated xanthan gum, non-pyruvylated xanthan gum or non-acetylated-non-pyruvylated xanthan gum. Other suitable hydratable polysaccharides include carrageenan, gum Arabic, tara gum, gum ghatti, karaya, tragacanth, pectin, starch, locust bean gum, scleroglucan, tamarind and derivatives thereof”); 
introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation (e.g., [0036] “The well treatment composition introduced into the wellbore remains pumpable”); and 
allowing the treatment fluid to at least partially set ([0037] “As the well treatment composition approaches the target area, the viscosity of the composition increases as hydration and/or crosslinking of the polysaccharide proceeds under downhole conditions. The increase in viscosity of the well treatment composition results in the formation of agglomerates which further thicken to form a plug or impermeable barrier”).
Regarding being substantially free of particulates other than the source of polyvalent cation, Dajani does not require any solids in the treatment fluid.  For example, Dajani discloses “The well treatment composition is typically a solution … at room temperature and remains a solution …. until hydration of the polysaccharide occurs” ([0018]), and a “solution” would have no solids in it.  Accordingly, in the embodiment where the crosslinking agent is optionally encapsulated ([0024]), Dajani further discloses wherein the treatment fluid is at least substantially free of particulates other than the source of polyvalent cation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 22, and 27 are rejected under 35 U.S.C. 103 as obvious over Fu as in claim 1.
Regarding claim 8, Fu discloses “Base fluids useful in embodiments of the invention include those fluids which exhibit a range of controllable viscosities” ([0037]) and provides an example wherein the guar is used at a concentration of 2.4 g/L ([0077]).  2.4 g/L = 0.24 wt% in water.
Although silent to the exact polymer concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu to include wherein the polyvalent cation reactive polymer is present in the treatment fluid in an amount within a range of from about 0.01% to about 40% by weight of the treatment fluid, in order to provide sufficient polymer for the base fluid having a controllable viscosity.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 9 and 22, Fu discloses “Chemical trigger(s) include acids, such as citric acid, acetic acid, formic acid, hydrochloric acid […] Triggers may be added in the form of precursors; for example esters are precursors of acids” = acetate ester and formate ester ([0048]) and “It should be noted that lower concentrations of triggers that are more commonly used as breakers, for example for polymers, for example as low as one tenth the normally used concentrations, may often be used, because there is a need only to reduce the viscosity, not to break the polymer fully” ([0047]) and provides an example wherein the trigger is provided at 200 g/L ([0061]).  200 g/L = 20 wt% in water.
Although Fu’s example is for citric acid, not one of Fu’s acid precursors such as a formic acid ester, the same general conditions appear to apply.  Accordingly, although silent to the exact polymer concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu to include:
(claim 9) wherein an acid precursor is present in the treatment fluid in an amount within a range of from about 0.01% to about 20% by weight of the treatment fluid; and further
(claim 22) wherein the acid precursor comprises at least one acid precursor selected from the group consisting of a lactone, a lactide, an acetate ester, a formate ester, a lactate ester, a polyester, an orthoester, derivatives, and combinations thereof, 
in order to provide sufficient chemical trigger to reduce the viscosity.  
	Although not required to render obvious these claims, Applicant may note that Fu also discloses including polylactic acid and polyglycolic acid and other polyesters ([0040] and [0042]), which are also acid precursors (lactide, polyester).
Regarding claim 27, Fu discloses including particles of encapsulated calcium hydroxide ([0050]) wherein “The preferred solid-particle concentration range is between about 6 g/L and 72 g/L, more preferably between about 12 g/L and 36 g/L, and most preferably between about 15 g/L and 20 g/L” ([0044]).  6-72 g/L corresponds with 0.06-7.2 wt% in water. 
Otherwise, Fu discloses including fibers wherein “The fibers typically have a diameter between about 1 and about 1000 micrometers, preferably between about 6 and about 200 micron, and most preferably between about 10 and about 20 microns” ([0040]) and the other particles are “optional particles” ([0045]).  That is, other than the 0.06-7.2 wt% encapsulated calcium hydroxide trigger, Fu discloses wherein the other solids are less than 100 microns in diameter (fibers) or not required (optional particles).
Although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu to include wherein particles sized greater than 100 microns in diameter are present in the treatment fluid in an amount less than 0.5% by weight of the treatment fluid, in order to provide a suitable amount of encapsulated chemical trigger within the general conditions disclosed by Fu.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claims 4, 20, and 21 are rejected under 35 U.S.C. 103 as obvious over Fu as in claim 1, and further in view of Card (5,439,055).
Regarding claims 4, 20, and 21, Fu discloses “Fibers useful may be degradable or stable under downhole conditions. Fibers useful include, for example, polylactic acid (PLA) fibers, basalt fibers, wollastonite fibers, soy bean fibers, polyglycolic acid (PGA) fibers, polyvinyl alcohol (PVA) fibers, fibers comprising copolymers of PLA and/or PGA, polyethylene terephthalate (PET) fibers, polyester fibers, polyamide fibers, polylactone fibers, and combinations thereof. Non-degradable fibers, for example glass fibers, may also be used” ([0040]). 
However, Fu fails to disclose or teach wherein the coated or encapsulated source of polyvalent cation comprises an acid-soluble mineral fiber.
Nevertheless, acid-soluble mineral fibers appear well-known in the art.  For example, Card teaches “addition of fibrous materials in intimate mixture with particulates” (abstract) such as “a glass fiber coated with resin to increase fiber-fiber adhesion” (Col. 4, lines 59-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu to include a glass fiber coated with resin, in order to “increase fiber-fiber adhesion” (thereby including an element which alternatively reads on the encapsulated source of polyvalent cation as well as:
(claim 4) wherein the source of the polyvalent cation comprises an acid-soluble mineral fiber; and/or
(claim 20) wherein the degradable material comprises at least one degradable material selected from the group consisting of a resin, an acrylic, polyvinylidene, derivatives, and combinations thereof).  
Such a modification would also include all aspects which flow naturally from such a modification, and thus this would also provide:
(claim 21) wherein an exposure to wellbore conditions causes at least a portion of the degradable material to degrade, 
by virtue of providing resin encapsulation or coating on the glass fiber.
Applicant may note that this combination is partly based on how, as currently claimed, the claims do not actually require any specific interaction between the source of polyvalent cation and the polyvalent cation reactive polymer.  Without specifics to an interaction, the claims are merely understood according to the composition itself.  Accordingly, Applicant may consider adding language to specify how these interact.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-12 and 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,220,625 in view of Card.
Regarding claims 1, 2, 5, 10, 11, 12, 20, 21, 23, 25, and 26, these correspond with 11,220,625 claims 1-18 (see esp. claim 8 “delaying a release of the delayed source of polyvalent cation by encapsulating the delayed source of polyvalent cation with a degradable coating”).
Regarding claims 3, 6, 7, 8, 9, 22, and 27, although 11,220,625 does not specifically claim these concentrations and sizes, these are the concentrations and sizes implied by 11,220,625 claims based off of its disclosure, and thus would be obvious concentrations and sizes to achieve the goals of 11,220,625 claims.
Regarding claims 4, 23, and 24, these would be obvious in view of Card as above.

Claims 11 and 12 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,326,089 in view of Card.
Regarding claims 11 and 12, these correspond with 11,326,089 claims except for the encapsulation (claim 1).  Nevertheless, as in the Prior Art rejections, Card teaches that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 11,326,089 claims to include a fiber coated with resin, in order to “increase fiber-fiber adhesion,” thereby providing an acid-soluble mineral fiber as a source of polyvalent cation “wherein the source of the polyvalent cation is coated or encapsulated by a degradable material.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Williamson (2011/0100634) broadly teaches “delivering a chemical composition downhole” (abstract) such as for “operations to determine that a lost circulation condition is present, and to perform the positioning and flowing in response to the lost circulation condition. The treatment chemical may include a pre-cursor for a lost circulation pill” ([0031]) wherein “The treatment chemical may be any chemical that is desired to be delivered at a downhole location, and may include a polymer cross-linker, a breaker, an acid or an acid precursor, a polyacrylamide, a chemical that contributes to the formation of (or that forms) a fluid loss pill in the surrounding fluid when released, an encapsulated chemical, and/or a coated chemical” ([0013]) e.g., a lost circulation pill comprising encapsulated polymer cross-linker, polyacrylamide, and acid precursor. However, this reference does not appear necessary at this time.
The reference to Lin (2013/0319670) discloses a lost-circulation treatment fluid comprising base fluid and polyacrylamide polymer (abstract), along with an encapsulated non-metallic crosslinker ([0022]).  However, this reference fails to disclose or teach including encapsulated polyvalent sources for crosslinking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674